Per Curiam,
In 1883 the sheriff’s vendee of the property in controversy, which had been sold as William H. Braden’s, brought ejectment against the latter and his wife, Mary Ann Braden, to recover possession of the premises. Defense was made by the wife that the property was hers, and in support of her claim she undertook to set up a resulting trust, resting in parol. The evidence which she offered was rejected as inadmissible under the act of 1856, and on November 2, 1885, we affirmed the judgment in favor of the plaintiff below. In this proceeding the wife now produces a writing upon which she relies as sufficient proof that her husband held the property as trustee for her; but as the master has found, and the court below has affirmed his findings, which, upon a review of all the evidence, we are unwilling to disturb, that this paper is a forgery, her last estate is worse than her first, and the decree that her bill be dismissed is affirmed.
Appeal dismissed at the appellant’s costs.